DETAILED ACTION
Claims 1-20 are presented for examination, wherein claims 5-10 and 16-20 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 4, 2022 is acknowledged.
Drawings
The drawings are objected to because the label “PCT/KR2019/001401” is indicated as an identifying indicium. However, it is neither the instant application number or the attorney docket number. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (WO 2016/204366, with citations to US 2018/0090750).
Regarding independent claim 1, Oh teaches a negative electrode active material for a non-aqueous electrolyte rechargeable battery, said active material including (1) a silicon oxide composite containing (a) silicon, (b) a silicon oxide represented by general formula SiOx (0<x<2), and (c) an oxide including silicon and M, wherein said M may be Mg, wherein said oxide including silicon and M may be Mg2SiO4; plus (2) a coating layer or deposition layer containing a carbon-based material on a surface of the silicon oxide composite (e.g. ¶¶ 0001, 18-22, and 27), reading on “negative electrode active material,” said active material comprising:
(1)	said silicon oxide composite containing (a) said silicon, (b) said silicon oxide represented by general formula SiOx (0<x<2), and (c) said oxide including silicon and M, wherein said M may be Mg, wherein said oxide including silicon and M may be Mg2SiO4 (e.g. supra), reading on “a silicon oxide composite comprising Si, a silicon oxide represented by SiOx (0<x≤2), and a magnesium silicate containing Si and Mg,” noting the taught range of oxygen in said silicon oxide is within the claimed range establishing a prima facie case of obviousness, MPEP § 2144.05(I); and,
(2)	said coating layer or deposition layer containing said carbon-based material on said surface of said silicon oxide composite, wherein the content of said carbon-based material may be 1-20 parts by weight on the basis of 100 parts by weight of the silicon oxide composite (e.g. ¶¶ 0027-28, 32, and 51-54), reading on “a carbon coating layer disposed on a surface of the silicon oxide composite and comprising a carbonaceous material.”

Oh teaches a negative electrode active material containing (a) said silicon, (b) said silicon oxide represented by general formula SiOx (0<x<2), and (c) said oxide including silicon and M, wherein said M may be Mg and said oxide including silicon and M may be said Mg2SiO4 (e.g. supra), but does not expressly teach the limitation “X-ray diffractometry of the negative electrode active material includes peaks associated with Mg2SiO4 and MgSiO3 at the same time and no peak associated with MgO, a ratio of peak intensity, I (Mg2SiO4)/I (MgSiO3), is smaller than 1 wherein I (Mg2SO4) is an intensity of peaks associated with Mg2SiO4, and I (MgSiO3) is an intensity of peaks associated with MgSiO3, at least one of the peaks associated with Mg2SiO4 is observed at 2θ=32.2±0.2°, and at least one of the peaks associated with MgSiO3 is observed at 2θ=30.9±0.2°.”
However, Oh teaches a substantially identical product made by a substantially identical process (e.g. injecting a silicon oxide powder and Mg into a reactor, heating the silicon oxide powder and Mg at 1,000-1,800°C, followed by cooling at 500-900°C, to precipitate a silicon oxide composite; pulverizing the precipitated silicon oxide composite to an average particle diameter of 0.1-20 µm; and, forming a coating layer or deposition layer containing a carbon-based material on a surface of the silicon oxide composite by injecting a carbon-based material source gas into the silicon oxide composite, followed by heating at 600-1,200 °C for 30 minutes to 8 hours, see e.g. ¶¶ 0030-32 and 55-62, compared with instant specification, at e.g. ¶¶ 0018-24), establishing a prima facie case of obviousness, see also MPEP § 2112.01, reading on said limitation. See further Figure 2, illustrating the X-ray diffraction pattern of a silicon oxide composite according to 

Oh teaches said coating layer or deposition layer containing said carbon-based material on said silicon oxide composite, wherein the content of said carbon-based material may be 1-20 parts by weight on the basis of 100 parts by weight of the silicon oxide composite (e.g. supra), but does not expressly teach the claimed property “a water content of the negative electrode active material is less than 200 ppm as determined by the Karl-Fischer method at 250° C.”
However, said property would be expected since Oh teaches a substantially identical composition (e.g. silicon oxide composite particle covered by said carbonaceous substance in an amount of 1-20 parts by weight to 100 parts by weight of said composite, compared with instant specification, at e.g. ¶0108), establishing a prima facie case of obviousness of said property, e.g. MPEP § 2112.01.
Regarding claims 2 and 13-14, Oh teaches the active material of claim 1, wherein said carbon-based material may be 1-20 parts by weight on the basis of 100 parts by weight of the silicon oxide composite (e.g. supra), overlapping the claimed range establishing a prima facie
Regarding claims 3, 11-12, and 15, Oh teaches the active material of claim 1, said negative electrode active material contains (a) said silicon, (b) said silicon oxide represented by general formula SiOx (0<x<2), and (c) said oxide including silicon and M, wherein said M may be Mg and said oxide including silicon and M may be said Mg2SiO4 (e.g. supra), but does not expressly teach the claimed properties “Mg is present in an amount of 4-16 wt % based on 100 wt % of the silicon oxide composite” (claim 3); “the ratio of peak intensity, I (Mg2SiO4)/I (MgSiO3), is from 0.1 to 0.9” (claim 11); “the ratio of peak intensity, I (Mg2SiO4)/I (MgSiO3), is from 0.2 to 0.7” (claim 12); or, “wherein Mg is present in an amount of 4-10 wt % based on 100 wt % of the silicon oxide composite” (claim 15).
However, Oh teaches a substantially identical product made by a substantially identical process (e.g. injecting a silicon oxide powder and Mg into a reactor, heating the silicon oxide powder and Mg at 1,000-1,800°C, followed by cooling at 500-900°C, to precipitate a silicon oxide composite; pulverizing the precipitated silicon oxide composite to an average particle diameter of 0.1-20 µm; and, forming a coating layer or deposition layer containing a carbon-based material on a surface of the silicon oxide composite by injecting a carbon-based material source gas into the silicon oxide composite, followed by heating at 600-1,200 °C for 30 minutes to 8 hours, see e.g. ¶¶ 0030-32 and 55-62, compared with instant specification, at e.g. ¶¶ 0018-24), establishing a prima facie case of obviousness, see also MPEP § 2112.01, reading on said limitations.
Regarding claim 4, Oh teaches the active material of claim 1, wherein the average particle diameter (D50) of the silicon oxide composite powder may be 0.1-20 μm (e.g. ¶¶ .
    
        
            
                                
            
        
    

Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al (US 2016/0372753).
Regarding independent claim 1, Fukasawa teaches a negative electrode active material for a nonaqueous electrolyte battery, said active material including (a) silicon or silicon oxide including silicon inside; (b) a carbonaceous substance containing the silicon or the silicon oxide including silicon inside; and, (c) a phase including a silicate compound and a conductive assistant, wherein the phase being interposed between the silicon or the silicon oxide including silicon inside and the carbonaceous substance, and wherein the silicate compound is a complexed oxide including an oxide including at least one element selected from the group consisting of an alkaline earth element, a transition metal element, and a rare-earth element and a silicon oxide (e.g. ¶¶ 0017 plus e.g. Figures 1-2), reading on “negative electrode active material,” said active material (e.g. item 10) comprising:
(1)	a composite particle including a silicon oxide particle (e.g. item 11) composed of a silicon particle (e.g. item 11a) within silicon oxide matrix (e.g. item 11b), said silicon oxide particle inside a silicate phase (e.g. item 13) that covers at least part of said silicon oxide particle, wherein said silicon oxide may be silicon monoxide, wherein silicate phase is composed of a mixture of a silicate compound and a conductive assistant, and wherein said silicate formed may be MgSiO3, Mg2SiO4, TiSiO4, Mn2SiO4, FeSiO3, Fe2SiO4, CO2SiO4, Ni2SiO4, Al2SiO5, ZrSiO4, Y2SiO5, and Y2Si2O7, with examples such 3 and Mg2SiO4 (e.g. ¶¶ 0021-22, 26, 30, 125-127, 134, 138, and 141; Table I; plus, e.g. Figures 1-2), reading on “a silicon oxide composite comprising Si, a silicon oxide represented by SiOx (0<x≤2), and a magnesium silicate containing Si and Mg,” noting said silicon monoxide has a stoichiometric amount of O of ~1, establishing a prima facie case of obviousness of the claimed range of oxygen, MPEP § 2144.05(I); and,
(2)	a carbonaceous substance (e.g. item 12) entirely covering a singular composite particle or a plurality of said composite particles such that said silicate phase is interposed between said silicon oxide particle and said carbonaceous substance (e.g. ¶¶ 0021-22, 33-35, 37-38, 126-127, 134, and 138), reading on “a carbon coating layer disposed on a surface of the silicon oxide composite and comprising a carbonaceous material.”

Fukasawa teaches said silicate may be both MgSiO3 and Mg2SiO4 (e.g. supra), but does not expressly teach the claimed property “X-ray diffractometry of the negative electrode active material includes peaks associated with Mg2SiO4 and MgSiO3 at the same time and no peak associated with MgO, a ratio of peak intensity, I (Mg2SiO4)/I (MgSiO3), is smaller than 1 wherein I (Mg2SO4) is an intensity of peaks associated with Mg2SiO4, and I (MgSiO3) is an intensity of peaks associated with MgSiO3, at least one of the peaks associated with Mg2SiO4 is observed at 2θ=32.2±0.2°, and at least one of the peaks associated with MgSiO3 is observed at 2θ=30.9±0.2°.”
However, Fukasawa teaches an identical or substantially identical composition (e.g. supra) made by a substantially identical process (e.g. silicon monoxide covered with a magnesium-containing oxide precursor and a carbon precursor heated to e.g. 700-900°C prima facie case of obviousness of said property, e.g. MPEP § 2112.01.

Fukasawa teaches said composite particle is entirely covered by said carbonaceous substance (e.g. supra), but does not expressly teach the claimed property “a water content of the negative electrode active material is less than 200 ppm as determined by the Karl-Fischer method at 250° C.”
However, said property would be expected since Fukasawa teaches an identical or substantially identical composition (e.g. composite particle is entirely covered by said carbonaceous substance, compared with instant specification, at e.g. ¶0108), establishing a prima facie case of anticipation or obviousness of said property, e.g. MPEP § 2112.01.
Regarding claims 2 and 13-14, Fukasawa teaches the active material of claim 1, wherein said active material includes said silicon oxide and said silicon therein comprises 20-75 mass% of said active material (e.g. ¶0036), where the remaining balance of 25-80 mass% is split between said silicate phase and said carbonaceous substance, so said carbonaceous material may be greater than 0 mass% to less than 80 mass%, the broad teaching establishing a prima facie case of obviousness, reading on “the carbon coating layer is present in an amount of 2.5-10 parts by weight based on 100 parts by weight of the silicon oxide composite” (claim 2); “the carbon coating layer is present in an amount of 2.5-7 parts by weight based on 100 parts by weight of the silicon oxide composite” (claim 13); and, “the carbon coating layer is present in an amount of 3-5 parts by weight 
Regarding claims 3 and 15, Fukasawa teaches the active material of claim 1, wherein said active material includes said silicon oxide and said silicon therein comprises 20-75 mass% of said active material (e.g. ¶0036), where the remaining balance of 25-80 mass% is split between said silicate phase and said carbonaceous substance, so said silicate phase may be greater than 0 mass% to less than 80 mass%, the broad teaching establishing a prima facie case of obviousness, reading on “Mg is present in an amount of 4-16 wt % based on 100 wt % of the silicon oxide composite” (claim 3) and “Mg is present in an amount of 4-10 wt % based on 100 wt % of the silicon oxide composite,” e.g. MPEP § 2144.05(I).
Regarding claim 4, Fukasawa teaches the active material of claim 1, wherein said active material may have an average primary grain diameter is preferably in a range of 0.1 μm or more to 50 μm or less (e.g. ¶0023), overlapping the claimed range establishing a prima facie case of obviousness, reading on “an average particle diameter (D50) of the silicon oxide composite powder is 0.1-20 μm,” e.g. MPEP § 2144.05(I).
Regarding claims 11-12, Fukasawa teaches the active material of claim 1, wherein said silicate may be both MgSiO3 and Mg2SiO4 (e.g. supra), but does not expressly teach the claimed properties “the ratio of peak intensity, I (Mg2SiO4)/I (MgSiO3), is from 0.1 to 0.9” (claim 11) or “the ratio of peak intensity, I (Mg2SiO4)/I (MgSiO3), is from 0.2 to 0.7” (claim 12).
However, Fukasawa teaches an identical or substantially identical composition (e.g. supra) made by a substantially identical process (e.g. silicon monoxide covered with prima facie case of obviousness of said properties, e.g. MPEP § 2112.01.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure, the examiner noting that the art is not timely in relation to the instant invention.
Lau et al (US 2022/0020997);
Oh (US 2021/0184204);
Shin et al (US 2021/0111395);
Lee et al (US 2020/0388833);
Lee et al (US 2020/0350571);
Oh (US 2020/0295352);
Shin et al (US 2020/0235383);
Shin et al (US 2020/0227731);
Shin et al (US 2020/0168891); and,
Shin et al (US 2020/0136137).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723